 

Exhibit 10.3

 

STOCK ESCROW AGREEMENT

 

STOCK ESCROW AGREEMENT, dated as of October 11, 2018 (“Agreement”), by and among
DD3 ACQUISITION CORP., a British Virgin Islands corporation (“Company”), DD3 MEX
ACQUISITION CORP (the “Initial Shareholder”) and CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, a New York corporation (“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated October
11, 2018 (“Underwriting Agreement”), with EarlyBirdCapital, Inc. (the
“Representative”) acting as representative of the several underwriters
(collectively, the “Underwriters”), pursuant to which, among other matters, the
Underwriters have agreed to purchase 5,000,000 units (“Units”) of the Company,
plus an additional 750,000 Units if the Representative exercises the
over-allotment option in full. Each Unit consists of: (i) one ordinary share of
the Company, no par value (“Ordinary Share”), and (ii) one warrant (“Warrant”),
each Warrant to purchase one Ordinary Share at a price of $11.50, all as more
fully described in the Company’s final Prospectus, dated October 11, 2018
(“Prospectus”) comprising part of the Company’s Registration Statement on Form
S-1 (File No. 333-227423) (“Registration Statement”) pursuant to the Securities
Act of 1933, as amended, declared effective on October 11, 2018 (“Effective
Date”).

 

WHEREAS, the Initial Shareholder has agreed as a condition of the sale of the
Units to deposit its 1,437,500 Ordinary Shares of the Company in escrow as
hereinafter provided.

 

WHEREAS, the Company and the Initial Shareholder desire that the Escrow Agent
accept the shares, in escrow, to be held and disbursed as hereinafter provided.

 

IT IS AGREED:

 

1.           Appointment of Escrow Agent. The Company and the Initial
Shareholder hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement and the Escrow Agent hereby accepts such
appointment and agrees to act in accordance with and subject to such terms.

 

2.           Deposit of Shares. On or before the Effective Date, the Initial
Shareholder has delivered to the Escrow Agent certificates (and applicable stock
powers, if requested by the Escrow Agent) representing such Initial
Shareholder’s shares, to be held and disbursed subject to the terms and
conditions of this Agreement. The Initial Shareholder acknowledges that the
certificates representing such Initial Shareholder’s shares are legended to
reflect the deposit of such shares under this Agreement.

 

3.           Disbursement of the Escrow Shares.

 

3.1           If the Underwriters do not exercise in full their over-allotment
option to purchase up to an additional 750,000 Units of the Company within 45
days of the date of the Prospectus (as described in the Underwriting Agreement),
the Initial Shareholder agrees that the Escrow Agent shall return to the Company
for cancellation, at no cost, a number of Escrow Shares equal to the product of
(i) 187,500, multiplied by (ii) a fraction, (x) the numerator of which is
750,000 minus the number of Ordinary Shares purchased by the Underwriters upon
the exercise of their over-allotment option, and (y) the denominator of which is
750,000. The Company shall promptly provide notice to the Escrow Agent of the
expiration or termination of the Underwriters’ over-allotment option and the
number of Units, if any, purchased by the Underwriters in connection with their
exercise thereof.

 

 

 

 

3.2           Except as otherwise set forth herein, the Escrow Agent shall hold
the shares remaining after any cancellation required pursuant to Section 3.1
above (such remaining shares to be referred to herein as the “Escrow Shares”)
until (x) with respect to 50% of the Escrow Shares, the earlier of one year
after the date of the consummation of the Company’s initial merger, share
exchange, asset acquisition, share purchase, recapitalization, reorganization,
or other similar business combination with one or more businesses or entities
(“Business Combination”) and the date on which the closing price of the
Company’s Ordinary Shares equals or exceeds $12.50 per share (as adjusted for
share splits, share dividends, reorganizations, and recapitalizations) for any
20 trading days within any 30-trading day period commencing after the Company’s
initial Business Combination, and (y) with respect to the remaining 50% of the
Escrow Shares, one year after the date of the consummation of a Business
Combination (collectively, the “Escrow Period”). The Company shall promptly
provide notice of the consummation of a Business Combination to the Escrow
Agent. Upon completion of the Escrow Period, the Escrow Agent shall disburse
such amount of the Initial Shareholder’s Escrow Shares (and any applicable stock
power) to such Initial Shareholder; provided, however, that if the Escrow Agent
is notified by the Company pursuant to Section 6.7 hereof that the Company is
being liquidated because it failed to consummate a Business Combination within
the time period specified in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time, then the
Escrow Agent shall promptly deliver the Escrow Shares to the Initial Shareholder
(or the holder of such shares at that time); provided further, that if, within
one year after the Company consummates a Business Combination, the Company (or
the surviving entity) consummates a liquidation, merger, stock exchange, or
other similar transaction which results in all of the shareholders of such
entity having the right to exchange their Ordinary Shares for cash, securities,
or other property, then upon receipt of a notice executed by the Chairman of the
Board, Chief Executive Officer, or other authorized officer of the Company, in
form reasonably acceptable to the Escrow Agent, certifying that such transaction
is then being consummated, the Escrow Agent will release the Escrow Shares to
the Initial Shareholder. The Escrow Agent shall have no further duties hereunder
after the disbursement of the Escrow Shares in accordance with this Section 3.

 

4.Rights of Initial Shareholder in Escrow Shares.

 

4.1           Voting Rights as a Shareholder. Subject to the terms of the
Insider Letter described in Section 4.4 hereof and except as herein provided,
the Initial Shareholder shall retain all of its rights as a shareholder of the
Company as long as any shares are held in escrow pursuant to this Agreement,
including, without limitation, the right to vote such shares.

 

4.2           Dividends and Other Distributions in Respect of the Escrow Shares.
For as long as any shares are held in escrow pursuant to this Agreement, all
dividends payable in cash with respect to the Escrow Shares shall be paid to the
Initial Shareholder, but all dividends payable in shares or other non-cash
property shall be delivered to the Escrow Agent to hold in accordance with the
terms hereof. As used herein, the term “Escrow Shares” shall be deemed to
include the dividends payable in shares or other non-cash property distributed
thereon, if any.

 

4.3           Restrictions on Transfer. During the Escrow Period, the only
permitted transfers, assignments or sales of the Escrow Shares will be (i) to
the Company’s or the Initial Shareholder’s officers, directors, consultants or
affiliates, (ii) to an entity’s members upon its liquidation, (iii) to relatives
and trusts for estate planning purposes, (iv) by virtue of the laws of descent
and distribution upon death, (v) pursuant to a qualified domestic relations
order, (vi) to the Company for no value for cancellation in connection with the
consummation of the Company’s initial Business Combination, or (vii) in
connection with the consummation of a Business Combination at prices no greater
than the price at which the shares were originally purchased; provided, however,
that in each case (except for clause (vi) or with the Company’s prior consent)
such permissive transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement and of the Insider Letter signed by the holder transferring the
shares.

 

4.4           Insider Letter. The Initial Shareholder has executed a letter
agreement with the Company and the Representative, dated as indicated on Exhibit
A hereto, the form of which is filed as an exhibit to the Registration Statement
(“Insider Letter”), respecting the rights and obligations of the Initial
Shareholder in certain events, including, but not limited to, the liquidation of
the Company.

 

 2 

 

 

5.Concerning the Escrow Agent.

 

5.1           Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report, or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination, or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

5.2           Indemnification. Subject to Section 5.8 below, the Escrow Agent
shall be indemnified and held harmless by the Company from and against any
expenses, including reasonable counsel fees and disbursements, or losses
suffered by the Escrow Agent in connection with any action, suit, or other
proceeding involving any claim which in any way, directly or indirectly, arises
out of or relates to this Agreement, the services of the Escrow Agent hereunder,
or the Escrow Shares held by it hereunder, other than expenses or losses arising
from the gross negligence or willful misconduct of the Escrow Agent. Promptly
after the receipt by the Escrow Agent of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent shall notify
the other parties hereto in writing. In the event of the receipt of such notice,
the Escrow Agent, in its sole discretion, may commence an action in the nature
of interpleader in an appropriate court to determine ownership or disposition of
the Escrow Shares or it may deposit the Escrow Shares with the clerk of any
appropriate court or it may retain the Escrow Shares pending receipt of a final,
non-appealable order of a court having jurisdiction over all of the parties
hereto directing to whom and under what circumstances the Escrow Shares are to
be disbursed and delivered. The provisions of this Section 5.2 shall survive in
the event the Escrow Agent resigns or is discharged pursuant to Sections 5.5 or
5.6 below.

 

5.3           Compensation. Subject to Section 5.8 below, the Escrow Agent shall
be entitled to reasonable compensation from the Company for all services
rendered by it hereunder. Subject to Section 5.8 below, the Escrow Agent shall
also be entitled to reimbursement from the Company for all reasonable expenses
paid or incurred by it in the administration of its duties hereunder including,
but not limited to, all counsel, advisors’, and agents’ fees and disbursements,
and all taxes or other governmental charges.

 

5.4           Further Assurances. From time to time on and after the date
hereof, the Company and the Initial Shareholder shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

 

5.5           Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company and approved by the Representative, which approval will not be
unreasonably withheld, conditioned or delayed, the Escrow Shares held hereunder.
If no new escrow agent is so appointed within the sixty (60) day period
following the giving of such notice of resignation, the Escrow Agent may deposit
the Escrow Shares with any court it reasonably deems appropriate in the State of
New York.

 

 3 

 

 

5.6           Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7           Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence, fraud or willful misconduct.

 

5.8           Waiver. The Escrow Agent hereby waives any right of set-off or any
other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.

 

6.Miscellaneous.

 

6.1           Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction. Each of the
parties hereby agrees that any action, proceeding, or claim against it arising
out of or relating in any way to this Agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such personal
jurisdiction, which jurisdiction shall be exclusive. Each of the parties hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 

6.2           Third Party Beneficiaries. The Initial Shareholder hereby
acknowledges that the Underwriters are third party beneficiaries of this
Agreement.

 

6.3           Entire Agreement. This Agreement and each Insider Letter contain
the entire agreement of the parties hereto with respect to the subject matter
hereof and, except as expressly provided herein, may not be changed or modified
except by an instrument in writing signed by the party to be charged.

 

6.4           Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

 

6.5           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6           Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, four business days after the date of
mailing, as follows:

 

 4 

 

 

If to the Company, to:

 

DD3 Acquisition Corp.

c/o DD3 Mex Acquisition Corp

Pedregal 24, 4th Floor

Colonia Molino del. Rey

Del. Miguel Hidalgo

11040 Mexico City, Mexico

Attn: Martin Werner

 

If to the Initial Shareholder, to its address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Account Administration

 

A copy of any notice sent hereunder shall be sent to:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, New York 10017

Attn: General Counsel and Investment Banking Department

Facsimile: (212) 661-0200

 

with a copy to:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

 

and:

 

Greenberg Traurig, LLP

Met Life Building

200 Park Avenue

New York, New York 10166

Attn: Alan I. Annex, Esq.

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7           Liquidation of the Company. The Company shall give the Escrow
Agent written notification of the liquidation and dissolution of the Company in
the event that the Company fails to consummate a Business Combination within the
time period specified in the Company’s amended and restated certificate of
incorporation.

 

 5 

 

 

6.8           Counterparts. This Agreement may be executed in several
counterparts, each one of which shall constitute an original and may be
delivered by facsimile transmission and together shall constitute one
instrument.

 

[Signature Page Follows]

 

 6 

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

    DD3 ACQUISITION CORP.           By: /s/ Martin Werner     Name:   Martin
Werner     Title: Chief Executive Officer             INITIAL SHAREHOLDER:      
    DD3 MEX ACQUISITION CORP           By: /s/ Martin Werner     Name:   Martin
Werner     Title: Chief Executive Officer             CONTINENTAL STOCK TRANSFER
    & TRUST COMPANY           By: /s/ Stacy Aqui     Name:   Stacy Aqui    
Title: Vice President

 

 7 

 

 

EXHIBIT A

 

Name and Address  

Number

of Shares

 

Share

Certificate Number

 

Date of

Insider Letter

             

DD3 Mex Acquisition Corp

Pedregal 24, 4th Floor

Colonia Molino del. Rey

Del. Miguel Hidalgo

11040 Mexico City, Mexico

Attn: Martin Werner

  1,437,500   1   October 11, 2018

 

 8 

